Exhibit 10.2

SECURITY AGREEMENT

This SECURITY AGREEMENT, dated as of July 30, 2012 (as amended, supplemented or
otherwise modified from time to time in accordance with the provisions hereof,
this "Agreement"), made by and among Shoreline Memory Inc., an Ontario
corporation ("Shoreline"), and Shoreline Capital Management Ltd., an Ontario
corporation (“Capital”), (Capital together with Shoreline, collectively the
“Grantor”) in favor of Dataram Corporation, a New Jersey corporation (the
“Secured Party”), under that certain Convertible Senior Promissory Note (the
“Senior Note”) dated as of the date hereof. Capitalized terms used but not
otherwise defined herein shall have the meanings assigned to such terms in the
Senior Note.

WHEREAS, pursuant to the Senior Note, the Secured Party has made Loans and other
Advances to the Grantor (the "Loans"), evidenced by the Senior Note (as amended,
supplemented or otherwise modified from time to time) made by the Grantor and
payable to the order of the Secured Party; and

WHEREAS, it is a condition to the obligations of the Secured Party to make the
Loans under the Senior Note that the Grantor (a) grant a first priority security
interest in the Collateral (as defined below) in favor of the Secured Party, to
secure the payment and performance of all of the Secured Obligations and (b)
execute and deliver this Agreement;

NOW, THEREFORE, in consideration of the mutual covenants, terms and conditions
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

1.     Definitions.

(a)     Unless otherwise specified herein, all references to Sections and
Schedules herein are to Sections of this Agreement.

(b)     Unless otherwise defined herein, terms used herein that are defined in
the PPSA shall have the meanings assigned to them in the PPSA.

(c)     For purposes of this Agreement, the following terms shall have the
following meanings:

"Collateral" has the meaning set forth in Section 2

.

"Event of Default" has the meaning set forth in the Senior Note.

 

 

"First Priority" means, with respect to any lien and security interest purported
to be created in any Collateral pursuant to this Agreement, such lien and
security interest is the most senior lien and security interest to which such
Collateral is subject, excluding Permitted Liens (which Permitted Liens may rank
pari passu to the First Priority lien and security interest).

“Permitted Lien” means any one or more of the following with respect to the
Collateral:

(a)     liens for taxes, assessments or governmental charges or levies not at
the time due and delinquent or the validity of which are being contested in good
faith by proper legal proceedings;

(b)     the lien of any judgment rendered or claim filed which is being
contested in good faith by proper legal proceedings;

(c)     undetermined or inchoate liens and charges incidental to construction or
current operations which have not at such time been filed pursuant to law or
which relate to obligations not yet due or delinquent;

(d)     the lien or security interest resulting from the deposit of cash or
securities in connection with contracts, tenders or expropriation proceedings,
or to secure workers’ compensation, surety or appeal bonds, costs of litigation
when required by law and public and statutory obligations, liens or claims
incidental to construction, mechanics’, warehouseman’s, carriers’ and other
similar liens;

(e)     security given to a public utility or any municipality or governmental
or other public authority when required by such utility or other authority in
connection with the operations of the Grantor, all in the ordinary course of its
business;

(f)     the lien or security interest on any inventory (and Proceeds thereof)
hereafter or previously acquired by the Grantor granted to secure the
indebtedness of the Grantor for the acquisition price of such inventory
(including any costs of delivery and installation), or the repayment of moneys
borrowed to pay such acquisition price, or to secure any extension, renewal or
replacement of such indebtedness;

(g)     the lien or security interest on any receivables of the Grantor (and
Proceeds thereof) arising out of the sale of any inventory; or

(h)     any other lien or security interest approved in writing by the Secured
Party.

2

 

"PPSA" means the Personal Property Security Act (Ontario) together with any
regulations thereunder, in each case as in effect from time to time. References
to sections of the PPSA shall be construed to also refer to any successor
sections.

"Perfection Certificate" has the meaning set forth in Section 7.

"Proceeds" means "proceeds" as such term is defined in the PPSA and, in any
event, shall include, without limitation, all dividends or other income from the
Collateral, collections thereon or distributions with respect thereto.

"Secured Obligations" has the meaning set forth in Section 3

.

"Transaction Documents" means this Agreement, the Senior Note, Master Services
Agreement, Stock Purchase Agreement, Shareholders Agreement, Warrant Agreement
and all other documents and agreements executed in connection with the
transactions contemplated thereunder.

2.     Grant of Security Interest. The Grantor hereby pledges and grants to the
Secured Party, for its benefit and hereby creates a continuing First Priority
lien and security interest in favor of the Secured Party, for its benefit in and
to all of its right, title and interest in and to all property and rights of the
Grantor, wherever located, whether now existing or hereafter from time to time
arising or acquired (collectively, the "Collateral"), including but not limited
to the following:

(a)     all of its Accounts;

(b)     all Real Property and Fixtures;

(c)     all of its Commercial Tort Claims;

(d)     all of its Deposit Accounts;

(e)     all of its General Intangibles and all recourse, indemnification,
repurchase and other rights of the Grantor thereunder);

(f)     all Goods, including, without limitation, Inventory and Equipment;

(g)     all of its Investment Property (including all of its Securities and
Securities Accounts);

(h)     all of letters of credit, Letter-of-Credit Rights, Instruments,
Promissory Notes and Chattel Paper (including electronic chattel paper and
tangible Chattel Paper);

3

 

(i)     all contracts, contract rights, Chattel Paper, Instruments and Documents
of the Grantor;

(j)     all rights, claims or choses in action of the Grantor;

(k)     all of the Grantor’s interest in insurance policies and bonds held by
the Grantor (whether singly or jointly);

(l)     all money or other assets of the Grantor that now or hereafter come into
the possession, custody, or control of the Secured Parties;

(m)     all of the Grantor’s books and records (including customer lists, credit
files, computer print outs, and other computer materials and records of the
Grantor) pertaining to the Collateral;

(n)     all accessions to, substitutions for and all replacements, products and
cash and non-cash proceeds of (a) through (m) above, including proceeds of and
unearned premiums with respect to insurance policies insuring any of the
Collateral; and

(o)     the Proceeds and products, whether tangible or intangible, of any of the
foregoing, including proceeds of insurance covering any or all of the foregoing,
and any and all Accounts, books and records, Deposit Accounts, Equipment,
Fixtures, General Intangibles, Inventory, Investment Property, Negotiable
Collateral, Supporting Obligations, money, or other real or personal, tangible
or intangible Property resulting from the sale, exchange, collection, or other
disposition of any of the foregoing, or any portion thereof or interest therein,
and the proceeds thereof; together with all assets and interests in assets and
proceeds thereof now owned or hereafter acquired by the Secured Parties in or
upon which a lien is granted under any of the Transaction Documents.

3.     Secured Obligations. The Secured Parties’ security interest in the
Collateral shall secure the payment and performance of the following (all such
obligations, liabilities, sums and expenses set forth in this Section 3

being herein collectively called the "Secured Obligations"):

(a)     the obligations of the Grantor from time to time arising under the
Senior Note, this Agreement or otherwise with respect to the due and punctual
payment of (i) the principal of and premium, if any, and interest on the Loans
(including interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), when and as due, whether at maturity, by
acceleration, upon one or more dates set for prepayment or otherwise and (ii)
all other monetary obligations, including fees, costs, attorneys' fees and
disbursements, reimbursement obligations, expenses and indemnities, whether
primary, secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), of the Grantor under the Senior Note or this
Agreement; and

4

 

(b)     all other agreements, duties, indebtedness, obligations and liabilities
of any kind of the Grantor under the Senior Note or this Agreement, in each case
whether now existing or hereafter arising, whether evidenced by a note or other
writing, whether allowed in any bankruptcy, insolvency, receivership or other
similar proceeding, whether arising from an extension of credit, issuance of a
letter of credit, acceptance, loan, guaranty, indemnification or otherwise, and
whether direct or indirect, absolute or contingent, due or to become due,
primary or secondary, or joint or several.

4.     Permitted Financing: Notwithstanding any other provision of this
agreement or the Senior Note, the Senior Note and this agreement and the lien
and security interest created under this agreement shall not prevent the Grantor
from granting a Permitted Lien described in paragraphs (f) or (g) of the
definition of Permitted Lien (a “Permitted Lender’s Lien”) or from borrowing
under any facility secured by that Permitted Lender’s Lien, provided that
Grantor obtains the prior written consent of the Secured Party which consent
shall not be unreasonably withheld. Any such Permitted Lien, whether given
before or after the execution and delivery of this agreement, shall rank pari
passu or subordinate to the lien and security interest created under this
agreement. If requested by any holder of a Permitted Lender’s Lien, the Secured
Party agrees to give written confirmation that the lien and security interest
created under this agreement is pari passu to such Permitted Lender’s Lien, in
such form as may reasonably be requested by the holder of the Permitted Lender’s
Lien.

5.     Perfection of Security Interest and Further Assurances.

(a)     The Grantor shall, from time to time, as may be required by the Secured
Parties with respect to all Collateral, take all actions as may be requested by
the Purchaser to perfect the security interest of the Secured Party in the
Collateral, including, without limitation, with respect to all Collateral over
which control may be obtained within the meaning of the PPSA, section 201 of the
federal Electronic Signatures in Global and National Commerce Act and, as the
case may be, section 16 of the Uniform Electronic Transactions Act, as
applicable. The Grantor shall take all actions as may be requested from time to
time by the Secured Party so that control of such Collateral is obtained and at
all times held by the Secured Party, for its benefit. All of the foregoing shall
be at the sole cost and expense of the Grantor.

(b)     The Grantor hereby irrevocably authorizes the Secured Party at any time
and from time to time to file in any relevant jurisdiction any financing
statements and amendments thereto that contain the information required by the
PPSA of each applicable jurisdiction for the filing of any financing statement
or amendment relating to the Collateral, including any financing or continuation
statements or other documents for the purpose of perfecting, confirming,
continuing, enforcing or protecting the security interest granted by the Grantor
hereunder, without the signature of the Grantor where permitted by law,
including the filing of a financing statement describing the Collateral as all
assets now owned or hereafter acquired by the Grantor, or words of similar
effect. The Grantor agrees to provide all information required by the Secured
Party pursuant to this Section promptly to the Secured Party.

5

 

(c)     The Grantor hereby further authorizes the Secured Party to file with the
United States Patent and Trademark Office and the United States Copyright Office
(and any successor office and any similar office in any state of the United
States or in any other country) this Agreement and other documents for the
purpose of perfecting, confirming, continuing, enforcing or protecting the
security interest granted by the Grantor hereunder, without the signature of the
Grantor where permitted by law.

(d)     Subject to the requirements of anyone who holds a Permitted Lien as
those requirements relate to the security granted under the Permitted Lien, if
the Grantor shall at any time hold or acquire any certificated securities,
Promissory Notes, tangible Chattel Paper, negotiable documents or warehouse
receipts relating to the Collateral, the Grantor shall indorse, assign and
deliver the same to the Secured Party, accompanied by such instruments of
transfer or assignment duly executed in blank as the Secured Party may from time
to time specify.

(e)     Subject to the requirements of anyone who holds a Permitted Lien as
those requirements relate to the security granted under the Permitted Lien, if
any Collateral is at any time in the possession of a bailee, the Grantor shall
promptly notify the Secured Party thereof and, at its request and option, shall
promptly obtain an acknowledgment from the bailee, in form and substance
satisfactory to the Secured Party, that the bailee holds such Collateral for the
benefit of the Secured Party and the bailee agrees to comply, without further
consent of the Grantor, at any time with instructions of the Secured Party as to
such Collateral.

(f)     The Grantor agrees that at any time and from time to time, at the
expense of the Grantor, the Grantor will promptly execute and deliver all
further instruments and documents, obtain such agreements from third parties,
and take all further action, that may be necessary or desirable, or that the
Secured Party may reasonably request, in order to perfect and protect any
security interest granted hereby or to enable the Secured Party to exercise and
enforce its rights and remedies hereunder, for its benefit, or under any other
agreement with respect to any Collateral.

6.     Permitted Dispositions: Until an Event of Default has occurred and the
lien and security interest created under this agreement shall have become
enforceable, the Grantor shall be entitled to:

(a)     collect and, where necessary, enforce the collection of all amounts due
or to become due to the Debtor under any account; and

6

 

(b)     sell, lease, license, consign or otherwise dispose of inventory or of
any obsolete, worn out, damaged or otherwise unsuitable equipment forming part
of the Collateral, in the ordinary course of the Grantor’s business and for the
purpose of carrying on the same.

7.     Representations and Warranties. The Grantor represents and warrants as
follows:

(a)     It has previously delivered to the Purchaser a certificate signed by the
Grantor and entitled "Perfection Certificate" ("Perfection Certificate"), and
that: (i) the Grantor's exact legal name is that indicated on the Perfection
Certificate and on the signature page hereof, (ii) the Grantor is an
organization of the type, and is organized in the jurisdiction, set forth in the
Perfection Certificate, (iii) the Perfection Certificate accurately sets forth
the Grantor's organizational identification number (or accurately states that
the Grantor has none), the Grantor's place of business (or, if more than one,
its chief executive office), and its mailing address, (iv) all other information
set forth on the Perfection Certificate relating to the Grantor is accurate and
complete and (v) there has been no change in any such information since the date
on which the Perfection Certificate was signed by the Grantor.

(b)     All information set forth on the Perfection Certificate relating to the
Collateral is accurate and complete and there has been no change in any such
information since the date on which the Perfection Certificate was signed by the
Grantor.

(c)     The Grantor has at all times operated its business in compliance with
all applicable provisions of the federal Fair Labor Standards Act, as amended,
and with all applicable provisions of federal, state and local statutes and
ordinances dealing with the control, shipment, storage or disposal of hazardous
materials or substances.

(d)     At the time the Collateral becomes subject to the lien and security
interest created by this Agreement, the Grantor will be the sole, direct, legal
and beneficial owner thereof, free and clear of any lien, security interest,
encumbrance, claim, option or right of others except for the security interest
created by this Agreement or any Permitted Lien.

(e)     The pledge of the Collateral pursuant to this Agreement creates a valid
and perfected First Priority security interest in the Collateral, securing the
payment and performance when due of the Secured Obligations.

(f)     It has full power, authority and legal right to borrow the Loans and
pledge the Collateral pursuant to this Agreement.

7

 

(g)     Each of this Agreement and the Senior Note has been duly authorized,
executed and delivered by the Grantor and constitutes a legal, valid and binding
obligation of the Grantor enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting creditors' rights generally and subject to equitable principles
(regardless of whether enforcement is sought in equity or at law).

(h)     No authorization, approval, or other action by, and no notice to or
filing with, any governmental authority or regulatory body is required for the
borrowing of the Loans and the pledge by the Grantor of the Collateral pursuant
to this Agreement or for the execution and delivery of the Senior Note and this
Agreement by the Grantor or the performance by the Grantor of its obligations
thereunder.

(i)     The execution and delivery of the Senior Note and this Agreement by the
Grantor and the performance by the Grantor of its obligations thereunder, will
not violate any provision of any applicable law or regulation or any order,
judgment, writ, award or decree of any court, arbitrator or governmental
authority, domestic or foreign, applicable to the Grantor or any of its
property, or the organizational or governing documents of the Grantor or any
agreement or instrument to which the Grantor is party or by which it or its
property is bound.

(j)     The Grantor has taken all action required on its part for control (as
defined in the PPSA, section 201 of the federal Electronic Signatures in Global
and National Commerce Act and, as the case may be, section 16 of the Uniform
Electronic Transactions Act, as applicable) to have been obtained by the Secured
Party, for its benefit, over all Collateral with respect to which such control
may be obtained pursuant to the PPSA. No person other than the Secured Party has
control or possession of all or any part of the Collateral.

8.     Voting, Distributions and Receivables.

(a)     The Secured Party agrees that unless an Event of Default shall have
occurred and be continuing, the Grantor may, to the extent the Grantor has such
right as a holder of the Collateral consisting of securities, other Equity
Interests or indebtedness owed by any obligor, vote and give consents,
ratifications and waivers with respect thereto, except to the extent that, in
the Secured Party's reasonable judgment, any such vote, consent, ratification or
waiver could detract from the value thereof as Collateral or which could be
inconsistent with or result in any violation of any provision of the Senior Note
or this Agreement, and from time to time, upon request from the Grantor, the
Secured Party shall deliver to the Grantor suitable proxies so that the Grantor
may cast such votes, consents, ratifications and waivers.

8

 

(b)     The Secured Party agrees that the Grantor may, unless an Event of
Default shall have occurred and be continuing, receive and retain all dividends
and other distributions with respect to the Collateral consisting of securities,
other Equity Interests or indebtedness owed by any obligor.

(c)     If any Event of Default shall have occurred and be continuing, the
Secured Party may, or at its request, the Grantor shall, notify account debtors
and other persons obligated on any of the Collateral of the security interest of
the Secured Party in any account, chattel paper, general intangible, instrument
or other Collateral and that payment thereof is to be made directly to the
Secured Party.

9.     Covenants. The Grantor covenants as follows:

(a)     The Grantor will not, without providing at least thirty (30) days' prior
written notice to the Secured Party, change its legal name, identity, type of
organization, jurisdiction of organization, corporate structure, location of its
chief executive office or its principal place of business or its organizational
identification number. The Grantor will, prior to any change described in the
preceding sentence, take all actions reasonably requested by the Secured Party
to maintain the perfection and priority of the Secured Parties' security
interest in the Collateral.

(b)     The Collateral, to the extent not delivered to the Secured Party
pursuant to Section 5, will be kept at those locations listed on the Perfection
Certificate and the Grantor will not remove the Collateral from such locations
without providing at least thirty (30) days' prior written notice to the
Purchaser. The Grantor will, prior to any change described in the preceding
sentence, take all actions reasonably required by the Secured Party to maintain
the perfection and priority of the Secured Party’s security interest in the
Collateral.

(c)     The Grantor shall, at its own cost and expense, defend title to the
Collateral and the First Priority lien and security interest of the Secured
Party therein against the claim of any person claiming against or through the
Grantor and shall maintain and preserve such perfected First Priority security
interest for so long as this Agreement shall remain in effect.

(d)     The Grantor will not sell, offer to sell, dispose of, convey, assign or
otherwise transfer, grant any option with respect to, restrict, or grant,
create, permit or suffer to exist any mortgage, pledge, lien, security interest,
option, right of first offer, encumbrance or other restriction or limitation of
any nature whatsoever on, any of the Collateral or any interest therein, except
as expressly provided for in the Senior Note or this agreement or with the prior
written consent of the Secured Party.

9

 

(e)     The Grantor will keep the Collateral in good order and repair and will
not use the same in violation of law or any policy of insurance thereon. The
Grantor will permit the Secured Party, or its designee, to inspect the
Collateral at any reasonable time, wherever located.

(f)     The Grantor will pay promptly when due all taxes, assessments,
governmental charges, and levies upon the Collateral or incurred in connection
with the use or operation of the Collateral or incurred in connection with this
Agreement.

(g)     Except for direct shipments to the end user, Inventory shall be
maintained at locations designated by the Secured Party. Inventory for direct
shipments to the end user may be maintained at locations designated by the
Grantor, and if required, at locations under the control of the Secured Party.

10.     Secured Party Appointed Attorney-in-Fact. The Grantor hereby appoints
the Secured Party the Grantor's attorney-in-fact, with full authority in the
place and stead of the Grantor and in the name of the Grantor or otherwise, from
time to time during the continuance of an Event of Default in the Secured
Party's discretion to take any action and to execute any instrument which the
Secured Party may deem necessary or advisable to accomplish the purposes of this
Agreement (but the Secured Party shall not be obligated to and shall have no
liability to the Grantor or any third party for failure to do so or take
action). This appointment, being coupled with an interest, shall be irrevocable.
The Grantor hereby ratifies all that said attorneys shall lawfully do or cause
to be done by virtue hereof.

11.     Secured Party May Perform. If the Grantor fails to perform any
obligation contained in this Agreement, the Secured Party may itself perform, or
cause performance of, such obligation, and the expenses of the Secured Party
incurred in connection therewith shall be payable by the Grantor; provided that
the Secured Party shall not be required to perform or discharge any obligation
of the Grantor.

12.     Reasonable Care. The Secured Party shall have no duty with respect to
the care and preservation of the Collateral beyond the exercise of reasonable
care. The Secured Party shall be deemed to have exercised reasonable care in the
custody and preservation of the Collateral in its possession if the Collateral
is accorded treatment substantially equal to that which the Secured Party
accords its own property, it being understood that the Secured Party shall not
have any responsibility for (a) ascertaining or taking action with respect to
any claims, the nature or sufficiency of any payment or performance by any party
under or pursuant to any agreement relating to the Collateral or other matters
relative to any Collateral, whether or not the Purchaser has or is deemed to
have knowledge of such matters, or (b) taking any necessary steps to preserve
rights against any parties with respect to any Collateral. Nothing set forth in
this Agreement, nor the exercise by the Secured Party of any of the rights and
remedies hereunder, shall relieve the Grantor from the performance of any
obligation on the Grantor's part to be performed or observed in respect of any
of the Collateral.

10

 

13.     Remedies Upon Default. If any Event of Default shall have occurred and
be continuing:

(a)     The Secured Party, for its benefit, without any other notice to or
demand upon the Grantor, may assert all rights and remedies of a secured party
under the PPSA or other applicable law, including, without limitation, the right
to take possession of, hold, collect, sell, lease, deliver, grant options to
purchase or otherwise retain, liquidate or dispose of all or any portion of the
Collateral. If notice prior to disposition of the Collateral or any portion
thereof is necessary under applicable law, written notice mailed to the Grantor
at its notice address as provided in Section 17 hereof ten (10) days prior to
the date of such disposition shall constitute reasonable notice, but notice
given in any other reasonable manner shall be sufficient. So long as the sale of
the Collateral is made in a commercially reasonable manner, the Secured Party
may sell such Collateral on such terms and to such purchaser(s) as the Secured
Party in its absolute discretion may choose, without assuming any credit risk
and without any obligation to advertise or give notice of any kind other than
that necessary under applicable law. Without precluding any other methods of
sale, the sale of the Collateral or any portion thereof shall have been made in
a commercially reasonable manner if conducted in conformity with reasonable
commercial practices of creditors disposing of similar property. At any sale of
the Collateral, if permitted by applicable law, the Secured Party may be the
purchaser, licensee, assignee or recipient of the Collateral or any part thereof
and shall be entitled, for the purpose of bidding and making settlement or
payment of the purchase price for all or any portion of the Collateral sold,
assigned or licensed at such sale, to use and apply any of the Secured
Obligations as a credit on account of the purchase price of the Collateral or
any part thereof payable at such sale. To the extent permitted by applicable
law, the Grantor waives all claims, damages and demands it may acquire against
the Secured Party arising out of the exercise by it or them of any rights
hereunder. The Grantor hereby waives and releases to the fullest extent
permitted by law any right or equity of redemption with respect to the
Collateral, whether before or after sale hereunder, and all rights, if any, of
marshalling the Collateral and any other security for the Secured Obligations or
otherwise. At any such sale, unless prohibited by applicable law, the Secured
Party or any custodian may bid for and purchase all or any part of the
Collateral so sold free from any such right or equity of redemption. Neither of
the Secured Party nor any custodian shall be liable for failure to collect or
realize upon any or all of the Collateral or for any delay in so doing, nor
shall it be under any obligation to take any action whatsoever with regard
thereto.

(b)     All rights of the Grantor to (i) exercise the voting and other
consensual rights it would otherwise be entitled to exercise pursuant to Section
8(a) and (ii) receive the dividends and other distributions which it would
otherwise be entitled to receive and retain pursuant to Section 8(b), shall
immediately cease, and all such rights shall thereupon become vested in the
Secured Party, for its benefit, which shall have the sole right to exercise such
voting and other consensual rights and receive and hold such dividends and other
distributions as Collateral.

11

 

(c)     Any cash held by the Secured Party as Collateral and all cash Proceeds
received by the Secured Party in respect of any sale of, collection from, or
other realization upon all or any part of the Collateral shall be applied in
whole or in part by the Secured Party to the payment of expenses incurred by the
Secured Party in connection with the foregoing, including reasonable attorneys'
fees, and the balance of such proceeds shall be applied or set off against all
or any part of the Secured Obligations in such order as the Secured Party shall
elect. Any surplus of such cash or cash Proceeds held by the Secured Party and
remaining after payment in full of all the Secured Obligations shall be paid
over to the Grantor or to whomsoever may be lawfully entitled to receive such
surplus. The Grantor shall remain liable for any deficiency if such cash and the
cash Proceeds of any sale or other realization of the Collateral are
insufficient to pay the Secured Obligations and the fees and other charges of
any attorneys employed by the Secured Party to collect such deficiency.

(d)     If the Secured Party shall determine to exercise its rights to sell all
or any of the Collateral pursuant to this Section, the Grantor agrees that, upon
request of the Secured Party, the Grantor will, at its own expense, do or cause
to be done all such acts and things as may be necessary to make such sale of the
Collateral or any part thereof valid and binding and in compliance with
applicable law.

14.     No Waiver and Cumulative Remedies. The Secured Party shall not by any
act (except by a written instrument pursuant to Section 16), delay, indulgence,
omission or otherwise be deemed to have waived any right or remedy hereunder or
to have acquiesced in any Default or Event of Default. All rights and remedies
herein provided are cumulative and are not exclusive of any rights or remedies
provided by law.

15.     Security Interest Absolute. All rights of the Secured Party hereunder,
and all Secured Obligations of the Grantor hereunder, shall be absolute and
unconditional irrespective of:

(a)     any illegality or lack of validity or enforceability of any Secured
Obligation or any related agreement or instrument;

(b)     any change in the time, place or manner of payment of, or in any other
term of, the Secured Obligations, or any rescission, waiver, amendment or other
modification of the Senior Notes, this Agreement or any other agreement,
including any increase in the Secured Obligations resulting from any extension
of additional credit or otherwise;

(c)     any taking, exchange, substitution, release, impairment or
non-perfection of any Collateral or any other collateral, or any taking,
release, impairment, amendment, waiver or other modification of any guaranty,
for all or any of the Secured Obligations;

12

 

(d)     any manner of sale, disposition or application of proceeds of any
Collateral or any other collateral or other assets to all or part of the Secured
Obligations;

(e)     any default, failure or delay, wilful or otherwise, in the performance
of the Secured Obligations;

(f)     any defense, set-off or counterclaim (other than a defense of payment or
performance) that may at any time be available to, or be asserted by, the
Grantor against the Secured Party; or

(g)     any other circumstance (including, without limitation, any statute of
limitations) or manner of administering the Loans or any existence of or
reliance on any representation by the Secured Party that might vary the risk of
the Grantor or otherwise operate as a defense available to, or a legal or
equitable discharge of, the Grantor or any other grantor, guarantor or surety.

16.     Amendments. None of the terms or provisions of this Agreement may be
amended, modified, supplemented, terminated or waived, and no consent to any
departure by the Grantor therefrom shall be effective unless the same shall be
in writing and signed by the Secured Party and the Grantor, and then such
amendment, modification, supplement, waiver or consent shall be effective only
in the specific instance and for the specific purpose for which made or given.

17.     Addresses For Notices. All notices and other communications provided for
in this Agreement shall be in writing and shall be given in the manner and
become effective as set forth in the Senior Note, and addressed to the
respective parties at their addresses as specified on the signature pages hereof
or as to either party at such other address as shall be designated by such party
in a written notice to each other party.

18.     Continuing Security Interest; Further Actions. This Agreement shall
create a continuing First Priority lien and security interest in the Collateral
and shall subject to Section 19, remain in full force and effect until payment
and performance in full of the Secured Obligations.

19.     Termination; Release. On the date on which all Secured Obligations have
been paid and performed in full and all commitments of the Secured Parties to
lend or make any extensions of credit shall have terminated or waived, the
Secured Party will, at the request and sole expense of the Grantor, (a) duly
assign, transfer and deliver to or at the direction of the Grantor (without
recourse and without any representation or warranty) such of the Collateral as
may then remain in the possession of the Secured Party, together with any monies
at the time held by the Secured Party hereunder, and (b) execute and deliver to
the Grantor a proper instrument or instruments acknowledging the satisfaction
and termination of this Agreement.

13

 

20.     Governing Law; Jurisdiction. This Agreement and any claim, controversy,
dispute or cause of action (whether in contract or tort or otherwise) based
upon, arising out of or relating to this Agreement (except, as to the Senior
Note, as expressly set forth therein) and the transactions contemplated hereby
shall be governed by, and construed in accordance with, the laws of the State of
New Jersey, without regard to the conflicts of law provisions of the State of
New Jersey, or of any other state. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY AND ALL
RIGHTS TO TRIAL BY JURY IN CONNECTION WITH ANY CLAIM, ACTION, SUIT OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS
AND THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. TO THE FULLEST EXTENT
PERMITTED BY LAW, EACH PARTY HERETO HEREBY IRREVOCABLY AGREES THAT ANY SUCH
CLAIM, ACTION, SUIT OR PROCEEDING MAY BE BROUGHT IN ANY NEW JERSEY STATE COURT
OR UNITED STATES DISTRICT COURT FOR THE DISTRICT OF NEW JERSEY AND WAIVES ANY
OBJECTION TO THE VENUE OF THE AFORESAID COURTS.

21.     Assignment. This Agreement shall (i) be binding upon the Grantor, its
respective successors and assigns and (ii) inure, together with the rights and
remedies of the Secured Party hereunder, to the benefit of the Secured Party and
each of their successors, transferees and assignees; provided that the Grantor
may not assign or otherwise transfer any of its rights or obligations under this
Agreement without the prior written consent of the Secured Party. Except for the
holder of a Permitted Lien, no other Persons (including any other creditor of
the Grantor) shall have any interest herein or any right or benefit with respect
hereto.

22.     Severability. Should any one or more of the provisions of this Agreement
be determined to be illegal or unenforceable, all other provisions shall remain
effective and binding on the parties hereto.

23.     Counterparts; Entire Agreement. This Agreement and any amendments,
waivers, consents or supplements hereto may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all taken together shall constitute a single
contract. Delivery of an executed counterpart of a signature page to this
Agreement by facsimile or in electronic (i.e., "pdf" or "tif") format shall be
effective as delivery of a manually executed counterpart of this Agreement. This
Agreement constitutes the entire contract among the parties with respect to the
subject matter hereof and supersede all previous agreements and understandings,
oral or written, with respect thereto.

[SIGNATURE PAGE FOLLOWS]

14

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

SHORELINE CAPITAL MANAGEMENT LTD, as Grantor

SHORELINE MEMORY INC., as Grantor

 

By:   /s/ Trevor Folk                     

 

Name: Trevor Folk

Title: President

Address for Notices:

 

Suite 103, 145 King Street West, Toronto, Ontario M5W 1J8

 

 

By     /s/ Trevor Folk                     

 

Name: Trevor Folk

Title: President

Address for Notices:

 

Suite 103, 145 King Street West, Toronto, Ontario M5W 1J8

 

 

DATARAM CORPORATION, as Secured Party

 

By       /s/ John H. Freeman            

 

Name: John H. Freeman

Title: President and CEO

Address for Notices:

 

777 Alexander Road, Suite 100

Princeton, NJ 08540

 



 

 

 

15



 

